Citation Nr: 0312102	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

Service connection for residuals of a low back injury was 
granted pursuant to a June 1999 Board decision.  In a June 
1999 rating decision, the RO assigned a 20 percent disabling 
rating effective from March 1995.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a June 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted an increased 40 percent disabling rating from October 
31, 1996, for residuals of a low back injury.  The veteran 
disagreed with the 40 percent rating and initiated this 
appeal.  Although the Board in the decision of September 16, 
2002, referred to the "issue" of a rating in excess of 20 
percent before October 31, 1996, that reference was incorrect 
because the June 1999 rating decision was not the subject of 
a notice of disagreement.  Accordingly, the matter of a 
rating exceeding 20 percent before October 31, 1996, is not 
in appellate status.


REMAND

During the pendency of this claim, the rating criteria for 
evaluating intervertebral disc syndrome was amended, 
effective from September 23, 2002. See 67 Fed. Reg. 67, 
54345-54349 (June 24, 2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, the 
Board must apply the old law prior to the effective date of 
the new law.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument in 
support of his claim.  As the Board intends to rely on the 
new law, which has not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

There has also been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  Among other directives, the VCAA eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the appellant and the representative of requisite 
evidence, and enhanced the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Recent decisions by the Court have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Bernard v. Brown, 4 Vet. App. 384 
(1993); (Holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.).  

Finally, the Board undertook further development in September 
2002.  Specifically, the veteran was afforded an additional 
VA examination.  The February 2003 Report of VA Examination 
has been associated with the claims folder.  Recently, the 
United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without securing a waiver.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
result is that the RO must review the evidence developed by 
the Board, i.e. the February 2003 VA examination, and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  Also, the RO 
must notify the veteran of the applicable provisions of the 
VCAA, including what evidence is needed to support the claim, 
what evidence VA will develop, and what evidence the veteran 
must furnish.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support the claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  
 
2.  The RO should notify the veteran that 
the rating criteria for evaluating 
intervertebral disc syndrome were amended, 
effective from September 23, 2002. See 67 
Fed. Reg. 67, 54345-54349 (June 24, 2002).  
A copy or summary of the regulation 
changes must be attached.

3.  The RO should review the February 2003 
Report of VA Examination obtained by the 
Board pursuant to a September 2002 
development request.  The RO should 
perform any additional development as 
indicated. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a rating in excess of 40 
percent disabling for residuals of a low 
back injury.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




